J-S33010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ESWIN ROLANDO GARCIA ISPACHE             :
                                          :
                    Appellant             :   No. 1009 EDA 2021

             Appeal from the PCRA Order Entered April 15, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0003304-2019


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 15, 2021

      Eswin Rolando Garcia Ispache appeals from the denial of his Post

Conviction Relief Act (“PCRA”) petition. We affirm in part, vacate in part, and

remand with instructions.

      The Commonwealth provided the following summary of the facts

underlying Appellant’s convictions at the nolo contendere plea hearing:

      On May 4th of 2019, the Bensalem Police responded to Cloverdale
      Avenue in Bensalem, Bucks County, for the report of a [sixteen]-
      year-old female reporting that her uncle, [Appellant], had been
      sexually abusing her for a number of years.

      When interviewed, the juvenile female reported that beginning
      when she was under thirteen and continuing until the present,
      [Appellant] had touched her breasts and vagina and had
      penetrated her vagina digitally without her consent and when she
      was under the age of thirteen. This would happen at the residence
      in Bensalem, Bucks County.
J-S33010-21


       Police subsequently spoke with [Appellant]. He admitted that
       what he had done was wrong and that he was drinking at the time
       and would lose control.

Plea and Sentencing Hearing, 12/5/19, at 10-11.

       The Commonwealth arrested and charged Appellant by criminal

information for the years of sexual abuse perpetrated against victim, which it

alleged was committed between January 1, 2011, and March 31, 2019.1 See

Criminal Information, 7/11/19. On December 5, 2019, Appellant entered a

negotiated nolo contendere plea to aggravated indecent assault of a child less

than thirteen years of age, corruption of minors, unlawful contact with a

minor, and indecent assault of a person less than sixteen years of age. In

exchange for his plea, the Commonwealth nolle prossed a statutory sexual

assault charge.      The trial court accepted Appellant’s plea and issued the

agreed-upon sentence of seven to twenty years of incarceration. The court

also designated Appellant as a Tier III lifetime registrant pursuant to the

Sexual Offender Registration Notification Act (“SORNA”). Appellant was not

adjudged to be a sexually violent predator (“SVP”).

       Appellant did not file a post-sentence motion or a direct appeal. On July

6, 2020, Appellant filed a pro se petition averring that he was not awarded

credit for time served between his initial date of incarceration and the date of


____________________________________________


1 The information did not allege a specific date of commission, but rather
averred the underlying conduct was committed within this range as to each
charge individually. See Criminal Information, 7/11/19.


                                           -2-
J-S33010-21


sentencing. See Petition for Time Credit, 7/6/20, at 1-2. The court construed

the filing as a PCRA petition and appointed counsel to represent Appellant.

See Order, 8/17/20.         Appointed counsel filed an amended PCRA petition

raising the time-credit claim and challenging trial counsel’s failure to advise

Appellant to file an appeal challenging his SORNA registration requirements.

See Amended PCRA Petition, 10/28/20, at 2. The Commonwealth responded,

agreeing that Appellant was entitled to time credit but opposing Appellant’s

SORNA registration claim. See Answer, 11/16/20, at 3. Thereafter, the PCRA

court scheduled an evidentiary hearing. See Order, 12/30/20.

       At that hearing on March 15, 2021, the Commonwealth stipulated that

Appellant was entitled to time credit. See N.T. PCRA Hearing, 3/15/21, at 4.

Thereafter, Appellant testified that while he never asked counsel to file a direct

appeal, he would have pursued an appeal if counsel had informed him about

Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020) (discussing the

constitutionality of Subchapter H of SORNA with respect to non-SVP

registrants).2 Trial counsel testified that he was aware of Torsilieri and that

____________________________________________


2  In Torsilieri, the defendant challenged the constitutionality of the
registration requirements under Subchapter H, arguing through the
introduction of expert reports that sexual offenders generally have low
recidivism rates. After reviewing the defendant’s evidence, the trial court
found Subchapter H to be unconstitutional on several theories, including that
it violated a defendant’s right to due process by impairing his right to
reputation. The Commonwealth appealed directly to our Supreme Court.
While that appeal was pending, Appellant herein pled nolo contendere and was
required to register for life under Subchapter H. Ultimately, the Torsilieri
(Footnote Continued Next Page)


                                           -3-
J-S33010-21


he went over Appellant’s registration requirements with him multiple times

pre-plea.    See N.T. PCRA Hearing, 3/15/21, at 34-35.         However, since

Appellant was set to be deported immediately following incarceration, trial

counsel testified that Appellant was unconcerned about the registration

requirements. Trial counsel also stated that he did not think that a direct

appeal was merited.        At the conclusion of the hearing, the court granted

Appellant’s request for time credit, but took the SORNA matter under further

advisement.

       Both sides submitted post-hearing briefs.       In his brief, Appellant

summarized the procedural history of Torsilieri, reiterating his earlier

arguments about counsel’s ineffectiveness for failing to challenge the

constitutionality of SORNA and for failing to consult with Appellant about the

same.     See Brief in Support of PCRA Petition, 3/29/21, at 3-6, 8.        The

Commonwealth disagreed with Appellant’s allegation that SORNA was

unconstitutional and that an appeal challenging Appellant’s registration on this

ground would have been unsuccessful. See Commonwealth’s Answer Brief,

4/5/21, at 5-9. After receiving and reviewing post-hearing briefs, the PCRA

court entered an order granting Appellant’s request for time credit but denying

the rest of his petition. The instant timely appeal followed. Both Appellant

and the PCRA court have complied with the mandates of Pa.R.A.P. 1925.


____________________________________________


Court vacated the trial court’s order finding Subchapter H unconstitutional and
remanded for further development of the record.

                                           -4-
J-S33010-21


        Appellant raises the following issue for our review:    “Did the [PCRA]

court err in denying Appellant’s [PCRA] petition where counsel was ineffective

for failing to discuss with Appellant and raise constitutional challenges to

SORNA and Appellant’s designation as a tier III offender?” Appellant’s Brief

at 7.

        We begin with a discussion of the pertinent legal principles. Our “review

of a PCRA court’s decision is limited to examining whether the PCRA court’s

findings of fact are supported by the record, and whether its conclusions of

law are free from legal error.” Commonwealth v. Mason, 130 A.3d 601,

617 (Pa. 2015) (quoting Commonwealth v. Hanible, 30 A.3d 426, 438 (Pa.

2011)). This Court must “grant great deference to the factual findings of the

PCRA court and will not disturb those findings unless they have no support in

the record. However, we afford no such deference to its legal conclusions.”

Commonwealth v. Dozier, 208 A.3d 1101, 1103 (Pa.Super. 2019) (quoting

Commonwealth v. Brenner, 147 A.3d 915, 919 (Pa.Super. 2016)).

“[W]here the petitioner raises questions of law, our standard of review is de

novo and our scope of review is plenary.” Commonwealth v. Pew, 189 A.3d

486, 488 (Pa.Super. 2018) (citation omitted). Finally, we “may affirm a PCRA

court’s decision on any grounds if the record supports it.” Commonwealth

v. Smith, 194 A.3d 126, 132 (Pa.Super. 2018) (citation omitted).

        In reviewing claims of ineffectiveness, counsel is presumed to be

effective, and a PCRA petitioner bears the burden of proving otherwise.


                                       -5-
J-S33010-21


Commonwealth v. Becker, 192 A.3d 106, 112 (Pa.Super. 2018). To do so,

the petitioner must plead and prove (1) the legal claim underlying his

ineffectiveness claim has arguable merit; (2) counsel’s decision to act (or not)

lacked a reasonable basis designed to effectuate the petitioner’s interests; and

(3) prejudice resulted. Id. The failure to establish any one of these prongs

is fatal to a petitioner’s claim. Id. at 113.

      Appellant avers that counsel was ineffective when he failed to consult

with him regarding whether he desired to challenge on direct appeal the trial

court’s order that he register under Subchapter H of SORNA.          By way of

background, the iteration of SORNA that Appellant was subjected to, known

as “SORNA II,” was passed in response to Commonwealth v. Muniz, 164

A.3d 1189 (Pa. 2017) (holding that the registration provisions of the prior

version of SORNA were punitive in nature), and Commonwealth v. Butler,

173 A.3d 1212 (Pa.Super. 2017) (“Butler I”) (extending Muniz and

invalidating SORNA’s provisions governing SVP determinations). SORNA II

divided sex offender registration into two categories, depending on the date

that the underlying offense occurred.

      Subchapter I applies to sexual offenders who committed an offense on

or after April 22, 1996, but before December 20, 2012.         See 42 Pa.C.S.

§§ 9799.51 – 9799.75.        Subchapter I contains less stringent reporting

requirements and was recently held to be non-punitive. See Commonwealth

v. Lacombe, 234 A.3d 602, 626-627 (Pa. 2020) (finding Subchapter I of


                                      -6-
J-S33010-21


SORNA II was non-punitive and did not violate the constitutional prohibition

against ex post facto laws). By contrast, Subchapter H applies to offenders

who committed an offense on or after December 20, 2012. See 42 Pa.C.S.

§§ 9799.10 – 9799.42. While our Supreme Court has held Subchapter H was

non-punitive as applied to SVPs, it has not yet issued a definitive ruling

regarding the constitutionality of the registration requirements as applied to

non-SVPs. See Commonwealth v. Butler, 226 A.3d at 987 (“Butler II”)

(finding the registration provisions of revised Subchapter H applicable to SVPs

constitutional); see also Torsilieri, supra at 572 (declining to reach the

merits of a constitutional challenge to the registration requirements of

subchapter H and remanding for further factual development of the record).3

       Though not raised by Appellant, the question of whether Subchapter H

or Subchapter I of SORNA applies to him is a crucial starting point that must

be established before we can determine the merits of his claim. This Court

has treated an argument that the trial court erred in requiring a defendant to

register under current Subchapter H, rather than Subchapter I, as a challenge

to the legality of the sentence. See Commonwealth v. Alston, 212 A.3d

526, 528 (Pa.Super. 2019).            Importantly, a challenge to the legality of


____________________________________________


3 Butler II only concerned the registration provisions of revised Subchapter
H applicable to SVPs. Therefore, it did not speak to the constitutionality of
the tiered registration provisions Appellant was ostensibly subject to under
Subchapter H. See Commonwealth v. Torsilieri, 232 A.3d 567, 572 n.2
(Pa. 2020) (“Butler II” involves provisions related to the SVP designation
process, it is not relevant to Appellee, who was not designated an SVP.”).

                                           -7-
J-S33010-21


sentence can never be waived and may be raised by the Superior Court sua

sponte.   See Commonwealth v. Muhammed, 219 A.3d 1207, 1211

(Pa.Super. 2019).

      We have previously held that “when an appellant’s offenses straddle the

effective dates of Subchapters H and I of SORNA” and “the jury did not

specifically find the date of the offenses,” the application of Subchapter H is

unconstitutional, as it “mirrors the version of SORNA found unconstitutional

in” Muniz. See Commonwealth v. Alston, 212 A.3d 526, 530 (Pa.Super.

2019).    In these circumstances, we found that the court should apply

Subchapter I. Id. Although this Court has not issued a published opinion

applying Alston to a plea involving a range of offenses that straddle the

Subchapter H and I divide, this Court has supplied persuasive authority for

the proposition that Alston applies in such circumstances with equal force.

See Commonwealth v. Hoffman, 249 A.3d 1180 (Pa.Super. 2021) (non-

precedential decision) (applying Alston to a nolo contendere plea after the

criminal information and oral factual summary at the plea hearing averred

that appellant committed indecent assault between 2006 and 2013);

Commonwealth v. Gonzalez, 221 A.3d 1229 (Pa.Super. 2019) (non-

precedential decision) (indicating Alston applied to a guilty plea because

docket and plea transcript indicated that the offenses occurred between 2001

and 2019).




                                     -8-
J-S33010-21


      Our review of the certified record makes clear that all parties proceeded

from the assumption that Appellant was subject to registration under

Subchapter H.      Indeed, all of Appellant’s post-conviction constitutional

challenges have centered on Subchapter H. However, the criminal information

and the Commonwealth’s factual summary stated that Appellant committed

his crimes between 2011 and 2019. See Criminal Information, 7/11/19; see

also Plea and Sentencing Hearing, 12/5/19, at 10 (the Commonwealth

reciting the offense dates as “a number of years” during its factual summary).

Thus, like in Alston, Appellant’s offense dates “straddle the effective dates of

Subchapters H and I of SORNA, [and] he is entitled to the lower reporting

requirements of Subchapter I.”      See Alston, supra at 530.        Accordingly,

Appellant should have been subjected to registration under Subchapter I and

not Subchapter H. Mindful of this fact, we now proceed to consider the merits

of his substantive claim.

      Appellant does not dispute the voluntariness of his plea or that he

received the sentence he negotiated with the Commonwealth.                Instead,

Appellant claims that his trial counsel was ineffective for failing to consult with

him regarding the filing of a post-sentence motion or direct appeal concerning




                                       -9-
J-S33010-21


his registration requirements.4 See Appellant’s brief at 19. The United States

Supreme Court has explained that

       counsel has a constitutionally imposed duty to consult with the
       defendant about an appeal when there is reason to think either
       (1) that a rational defendant would want to appeal (for example,
       because there are nonfrivolous grounds for appeal), or (2) that
       this particular defendant reasonably demonstrated to counsel that
       he was interested in appealing. In making this determination,
       courts must take into account all information counsel knew or
       should have known. Although not determinative, a highly relevant
       factor in this inquiry will be whether the conviction follows a trial
       or a guilty plea, both because a guilty plea reduces the scope of
       potentially appealable issue and because such a plea may indicate
       that the defendant seeks an end to judicial proceedings. Even in
       cases when the defendant pleads guilty, the court must consider
       such factors as whether the defendant received the sentence
       bargained for as part of the plea and whether the plea expressly
       reserved or waived some or all appeal rights. Only by considering
       all relevant factors in a given case can a court properly determine
       whether a rational defendant sufficiently demonstrated to counsel
       an interest in an appeal.

Roe v. Flores–Ortega, 528 U.S. 470, 480 (2000).             We have defined an

attorney’s duty to consult as “advising the defendant about the advantages

and disadvantages of taking an appeal, and making a reasonable effort to

discover the defendant’s wishes.” Commonwealth v. Donaghy, 33 A.3d 12,

15 (Pa.Super. 2011). Furthermore:

       A deficient failure on the part of counsel to consult with the
       defendant does not automatically entitle the defendant to
       reinstatement of his or her appellate rights; the defendant must
       . . . demonstrate that there is a reasonable probability that, but
____________________________________________


4It is undisputed that Appellant never asked counsel to file an appeal. See
Appellant’s brief at 19. At the PCRA hearing, Appellant conceded that he never
asked counsel to file a post-sentence motion or direct appeal. See N.T. PCRA
Hearing, 3/15/21, at 23.

                                          - 10 -
J-S33010-21


       for counsel’s deficient failure to consult with him about an appeal,
       he would have timely appealed.

Commonwealth v. Carter, 21 A.3d 680, 683 (Pa.Super. 2011) (internal

quotation marks and citation omitted).

       Appellant alleges that trial counsel never consulted with him about filing

a direct appeal and that he should have done so because a rational defendant

in Appellant’s position would have wanted to challenge the registration

requirements.5 See Appellant’s brief at 20-21. Specifically, Appellant argues

that counsel failed to inform him about Torsilieri and avers that a rational

defendant similarly situated to himself would have wanted to file an appeal

raising the issues that were being litigated in Torsilieri at the time of his nolo

contendere plea.

       The PCRA court agreed with the Commonwealth that Appellant’s duty to

consult claim lacked merit. The PCRA court found Appellant’s testimony that

he was unaware of what a nolo contendere plea was or what SORNA meant

incredible. See PCRA Opinion, at 10. Instead, the court was persuaded by

counsel’s testimony that he had multiple conversations with Appellant about

his lifetime registration as a Tier III offender. Id. at 12. Appellant received

the exact sentence he bargained for and “even acknowledged that his



____________________________________________


5Appellant does not contend that he reasonably demonstrated to counsel that
he was interested in appealing. Accordingly, we do not discuss the alternative
avenue to relief on a duty to consult claim outlined in Roe v. Flores–Ortega,
528 U.S. 470, 480 (2000).

                                          - 11 -
J-S33010-21


registration requirements were a smaller concern [at the time of his plea and

sentencing] as opposed to his sentence of incarceration.”        Id. (citing N.T.

PCRA Hearing, 3/15/21, at 38-39). Further, the PCRA court maintains that

Appellant’s Tier III designation as a SORNA registrant was then, and remains

today, a constitutional and lawful sentence. Id. at 12. Thus, the court found

that a challenge to Appellant’s registration at the time of his plea was meritless

and would have constituted a frivolous appeal. Id. at 11. We find record

support for the PCRA court’s conclusions.

      First, this was not a case where a defendant stood before the court with

little understanding of what might happen next.        See Commonwealth v.

Rivera, 154 A.3d 377, 378 (Pa.Super. 2017) (finding whether an appellant

received the sentence he bargained for was a highly relevant factor in the

Flores-Ortega inquiry).      Instead, the PCRA court credited trial counsel’s

testimony that he had three discussions with Appellant, in which he detailed

every aspect of Appellant’s eventual nolo contendere plea, including his

SORNA registration requirements, and answered all of Appellant’s questions.

See PCRA Hearing, 3/15/21, at 32-35.          Ultimately, Appellant received the

sentence he bargained for as a part of the plea. See Commonwealth v.

Montalvo, 205 A.3d 274, 290 (Pa. 2019) (reiterating the established principle

that we are bound by the PCRA court’s credibility findings where, as here, they

are supported by the record).




                                     - 12 -
J-S33010-21


       Additionally, our Supreme Court has instructed us to consider “all

information counsel knew or should have known” when determining whether

a rational defendant would have wanted to appeal.          See Flores-Ortega,

supra. In Commonwealth v. McDermitt, 66 A.3d 810 (Pa.Super. 2013),

we found no duty existed to consult about a direct appeal, where the

defendant pled no contest, received a lenient sentence, and was voluntarily

proceeding with deportation. Like in McDermitt, Appellant was going to be

deported upon his release from prison.6 Accordingly, given how unlikely it

was that Appellant would ever register as a sexual offender, Appellant and

counsel were more concerned about deportation and the length of Appellant’s

incarceration. Appellant did not indicate any confusion or surprise during the

plea or sentencing portion of the sentence.        Nor did Appellant attempt to

contact counsel after sentencing.

       Finally, Appellant has not presented a “nonfrivolous ground for appeal.”

See Flores-Ortega, supra at 480. Appellant allegedly wished to challenge



____________________________________________


6 Appellant’s deportation status is not discussed in detail by either party or the
court. At the plea hearing, trial counsel presented the fact of Appellant’s
deportation as a forgone conclusion. See N.T. Plea and Sentencing Hearing,
12/5/19, at 10. The record does not reveal where Appellant is in the
deportation process. However, Appellant’s aggravated assault against a minor
conviction likely amounts to an “aggravated felony” under federal law, which
would result in automatic deportation upon his release from prison. See 8
U.S.C. § 1101(a)(43)(a); 1227(a)(2), 1228(A)(3)(a) (defining aggravated
felony and providing for deportation of an alien convicted of an aggravated
felony, an offense carrying a presumption of deportability on an expedited
basis).

                                          - 13 -
J-S33010-21


the constitutionality of SORNA based on the Torsilieri case.          However,

Torsilieri only applies to offenders required to register under Subchapter H.

See Torsilieri, supra at 581 n.16 (“In Lacombe, we are reviewing a trial

court’s declaration of Subchapter I’s provisions as punitive and thus, as an

unconstitutional violation of the ex post facto clause, whereas, in the case at

bar, we consider only Revised Subchapter H.”) (emphasis added).              As

explained above, Appellant is entitled to the lower reporting requirements of

Subchapter I.

      Further, even if we were to apply Appellant’s same arguments to a

constitutionality challenge of Subchapter I, no nonfrivilous grounds exist that

would have required counsel to consult Appellant about a direct appeal. As

mentioned above, in Lacombe, supra at 606, our Supreme Court found:

      Subchapter I does not constitute criminal punishment, and the ex
      post facto claims forwarded by [the defendants] necessarily fail.
      See Muniz, 164 A.3d at 1208 (“Our decision regarding violation
      of [the ex post facto] clause depends on a determination of
      whether SORNA’s retroactive application to [Muniz] constitutes
      punishment.”).

Lacombe, supra at 626-27.        Thus, a challenge to the constitutionality of

Subchapter I would have been frivolous.

      Given Appellant’s belief he was likely to be deported and the state of the

law, Appellant has failed to persuade us “that a rational defendant would

[have] want[ed] to appeal” his SORNA registration in these circumstances.

See Flores-Ortega, supra at 480.          However, in light of the foregoing

discussion, we must vacate the portion of Appellant’s judgment of sentence

                                    - 14 -
J-S33010-21


regarding his reporting requirements and remand to the PCRA court so that it

can instruct Appellant on his proper registration and reporting requirements.

We affirm the PCRA court’s denial of the PCRA petition in all other respects. 7

       Order affirmed in part and vacated in part.       Case remanded with

instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2021




____________________________________________


7 To the extent that Appellant still wants to challenge his registration
requirements, he may be able to do so outside the confines of the PCRA. See
Commonwealth v. Lacombe, 234 A.3d 602, 617 (Pa. 2020) (expressly
declining “to find the PCRA, or any other procedural mechanism . . . the
exclusive method for challenging sexual offender registration statutes.”). see
also Commonwealth v. Moose, 245 A.3d 1121, 1128-29 (Pa.Super. 2021)
(applying Lacombe and concluding that an appellant was not required to
challenge his registration requirements under the PCRA).

                                          - 15 -